Citation Nr: 0111243	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  99-05 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable rating for ear infections.

2.  Entitlement to a compensable rating for defective 
hearing.

3.  Entitlement to service connection, to include on a 
secondary basis, for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1974 to 
October 1976.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The veteran presented testimony from that RO at a 
video conference hearing held before the undersigned, seated 
in Washington, DC, in February 2001.

The Board notes that the issue of entitlement to a 
compensable evaluation under the provisions of 38 C.F.R. § 
3.324 was originally developed for appellate review, but that 
entitlement to that benefit was granted in an August 2000 
rating decision.

The issues of entitlement to a compensable rating for 
defective hearing and entitlement to service connection, to 
include on a secondary basis, for tinnitus are addressed in 
the remand at the end of this action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue decided herein has been obtained. 

2.  The veteran experiences only occasional episodes of 
otitis media or externa without evidence of suppuration or 
aural polyps, or of any associated swelling, dry and scaly or 
serous discharge, or itching requiring frequent and prolonged 
treatment.


CONCLUSION OF LAW

The criteria for a compensable evaluation for ear infections 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.14, 4.87, Diagnostic Codes 6200, 6210 (2000); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the RO's most recent consideration 
of the veteran's claim, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran has been informed of the 
requirements for a higher evaluation for his service-
connected ear infections.  The RO has found the claim to be 
well grounded and has provided the veteran with current VA 
examinations of this disability.  There is no outstanding 
evidence which should be obtained.  In sum, the facts 
relevant to this claim have been properly developed and there 
is no further action to be undertaken to comply with the 
provisions of the VCAA.  Therefore, the veteran will not be 
prejudiced as a result of the Board deciding this claim 
without first affording the RO an opportunity to consider the 
claim in light of the VCAA.

Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected ear infections.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.

Briefly, as noted in the Introduction, the veteran's period 
of service ended in October 1976.  In January 1998, service 
connection was granted for ear infections, evaluated as 
noncompensably disabling.  This evaluation has remained in 
effect since that time. 

On file are medical records for the veteran from private 
physicians as well as from the U.S. Department of Labor, for 
July 1996 to November 1999, which document that the veteran, 
in June 1997, denied experiencing any recurrence of ear 
infections since service.  The treatment records document 
that on physical examination, the veteran had bilateral 
tympanic membrane scarring secondary to past episodes of 
otitis media and otitis externa.  A small exostosis of the 
left external auditory canal was identified, but the veteran 
was diagnosed with otitis externa and otitis media by history 
only.  Thereafter, the records show that the veteran 
presented in July 1998 complaining of an ear infection.  No 
pertinent findings were noted on examination, but the veteran 
was prescribed antibiotics and issued a work release for 
approximately one week.  The veteran's treating physician 
also noted that because of the veteran's hearing loss and 
tinnitus, the veteran was limited to a job not involving 
noise exposure.  In November 1999, the veteran reported that 
he had an ear infection six weeks ago that he had self-
treated with antibiotics.  The veteran was diagnosed with 
otitis media and prescribed antimicrobial medication.  

On file is the report of an October 1996 VA examination, 
which documents the veteran's history of experiencing several 
episodes of otitis media and otitis externa in service.  
Physical examination showed that his external canals were 
clear, with no evidence of otitis media or externa.  The 
veteran's tympanic membranes were intact, although scarring 
was noted on the left tympanic membrane.  The veteran was 
diagnosed with history of otitis media and externa.  On 
audiometric testing, the veteran reported that he last 
experienced an ear infection the prior year.

Of record are numerous medical articles submitted by the 
veteran in August 1997 discussing ear infections.

Of record is the transcript of the veteran's hearing before a 
hearing officer in January 1998.  The veteran testified at 
that time that he was treated on several occasions in service 
for ear infections, and that he had experienced occasional 
ear infections since service.

On file are VA treatment records for February 1998 to 
September 2000.  The records include an October 1998 
treatment note, addressed to the U.S. Postal Service (USPS), 
which indicates that the veteran had a history of chronic 
external ear infections, and that he was unable to wear ear 
protection because such protection contributed to the 
infections.  The treatment records thereafter show that the 
veteran presented in February 2000 with complaints of an 
earache with yellow drainage.  Physical examination showed 
that the veteran's left tympanic membrane was dull, while the 
membrane on the right was normal; the veteran was diagnosed 
with left otitis media and prescribed antibiotics.  In 
September 2000, the veteran again complained of an ear 
infection.  Physical examination showed a retracted left 
tympanic membrane with some clouding.  The veteran was 
diagnosed with left otitis media, prescribed antibiotics 
therefor, and had cerumen removed from his right ear.

The veteran was afforded a VA examination in September 1998, 
at which time physical examination disclosed that the 
veteran's auricles were normal and that his external canals 
were clear.  His tympanic membranes were intact, although 
scarring of the left membrane was noted.  The veteran's 
mastoid was nontender.  The examiner concluded that there was 
no evidence of active otitis media on examination and 
diagnosed the veteran with history of otitis media with 
bilateral hearing loss and tinnitus.

On file are November 1998, December 1998, January 1999 and 
March 1999 statements from, variously, the USPS, the U.S. 
Office of Personnel Management and the U.S. Department of 
Labor.  Summarized, the statements document that the USPS 
concluded that there was no productive work available for the 
veteran with that agency because of the severity of his 
medical restrictions, and that the veteran's application for 
disability retirement from the USPS had been approved.

In several statements on file, the veteran indicated that in 
July 1998 he was involuntarily removed from his position as a 
letter carrier due to a knee problem.  The veteran indicated 
that his replacement position involved exposure to noise, 
which was unacceptable in light of his defective hearing and 
his inability to protect his hearing by using ear protection; 
he alleged that the ear protection would produce ear 
infections.  He indicated that he eventually received a 
disability retirement from the USPS.  He reported that while 
he had earned $40,000 each year as a letter carrier, the 
substitute position only paid $12,000 each year.

The veteran was afforded a hearing before a hearing officer 
at the RO in July 1999, at which time he reported 
experiencing numerous episodes of ear leakage and drainage.  
He described the drainage as involving wetness and cakiness 
in the corner of his ear.  He testified that he experienced 
ear infections about 12 times each year, and that his ear 
infections could be precipitated by the use of hearing aids.  
He indicated that he usually self treated his ear infections 
with antibiotics.  The veteran reported that he was 
unemployed due to a variety of disabilities.  The veteran's 
wife testified that the veteran experienced his last serious 
ear infection in July 1998. 

On VA examination in August 1999, the veteran reported that 
he had not sought medical attention for his ear infections 
since July or October of 1998.

The veteran was afforded a VA examination in February 2000, 
at which time the examiner reviewed the veteran's claims 
file.  The veteran reported experiencing occasional mild 
otorrhea that was clear to whitish in color.  He denied 
noting any pus or blood emanating from his ears.  The veteran 
reported experiencing occasional disequilibrium, but denied 
any vertigo or nausea.  Physical examination disclosed that 
the external auditory canal on the right was normal.  The 
external auditory canal on the left had a moderate-sized bony 
exostosis on the superior and anterior portions of the canal.  
The veteran's tympanic membranes were intact and there was no 
evidence of significant thickening.  There was mild 
retraction on the left tympanic membrane, but no perforation 
was identified.  There was no evidence of cholesteatoma.  The 
middle ear space on the right was within normal limits.  On 
the left, a few strands of mucous were evident on the medial 
aspect of the tympanic membrane; there was no active serous 
effusion otherwise.  The veteran's post auricular areas were 
both without edema, erythema or tenderness.  

The examiner concluded that the veteran had no evidence of 
current active otitis media or externa, no evidence of 
chronic otitis media or externa, no evidence of mastoid 
disease, and no evidence of vestibular pathology.  The 
examiner noted that the veteran's left ear exostosis could 
have resulted from past episodes of otitis externa and could, 
in the future, contribute to the onset of an otitis externa 
episode, but he concluded that the exostosis itself did not 
represent chronic otitis externa.  The examiner also noted 
that the left ear fluid and mucous identified on examination 
could be consistent with a resolved otitis media from the 6 
to 12 week period preceding the examination, but that, again, 
there was no current evidence of ear infection.

At his February 2001 hearing before the undersigned, the 
veteran testified that he experienced up to 12 ear infections 
each year, of which 3 episodes required the use of 
antibiotics; he indicated that sometimes he required the 
prolonged use of antibiotics.  The veteran reported that he 
usually self-treated his ear infections with left over 
antibiotics.  He also reported that he used peroxide to clean 
his ears of wax buildup.  The veteran testified that he was 
restricted in swimming because of his ear infections.  The 
veteran indicated that he was unemployed, and that he would 
miss up to 220 hours of work in a year secondary to his 
problems.  The veteran testified that while he was not denied 
any promotions because of his ear infections, he was denied a 
different position in the USPS.  Clarifying, the veteran 
indicated that a knee problem had precluded him from 
continuing as a letter carrier, and that he was unable to 
assume a substitute position because that position required 
the use of ear plugs, which he could not use because of his 
history of ear infections.  He indicated that he consequently 
received a disability retirement from USPS.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).  

The RO rated the veteran's service connected ear infections 
as noncompensably disabling under 38 C.F.R. § 4.87, 
Diagnostic Code 6200.  The Board notes that the schedular 
criteria for evaluating diseases of the ear and other sense 
organs were amended effective June 10, 1999.  See  64 Fed. 
Reg. 25202-25210 (May 11, 1999).  In Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991), the United States Court of 
Appeals for Veterans Claims (Court) held that where the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.

In the present case, the Board notes that the RO evaluated 
the veteran's claim under the old schedular criteria in 
making its rating decision of January 1999.  The March 1999 
Statement of Case also considered the veteran's claim under 
the old criteria.  The record reflects, however, that 
supplemental statements of the case in September 1999 and 
thereafter considered the veteran's claim under the new 
schedular criteria.  Accordingly, there is no prejudice to 
the veteran under Bernard v. Brown, 4 Vet. App. 384 (1993), 
and in light of Karnas, the Board will proceed to analyze the 
veteran's claim under both sets of criteria to determine if 
one is more favorable to the veteran.

Under the former criteria, a 10 percent rating is warranted 
for chronic suppurative otitis media during the continuance 
of the suppurative process.  38 C.F.R. § 4.87a, Diagnostic 
Code 6200 (1999).  A 10 percent evaluation is also warranted 
for disease of the auditory canal with swelling, dry and 
scaly or serous discharge, itching, requiring frequent and 
prolonged treatment.  38 C.F.R. § 4.87a, Diagnostic Code 6210 
(1999).

Under the new criteria, chronic suppurative otitis media, 
mastoiditis, or cholesteatoma (or any combination) during 
suppuration, or with aural polyps, warrants a 10 percent 
evaluation.  38 C.F.R. § 4.87, Diagnostic Code 6200 (2000).  
A 10 percent evaluation is also warranted for chronic otitis 
externa with swelling, dry and scaly or serous discharge, and 
itching requiring frequent and prolonged treatment.  
38 C.F.R. § 4.87, Diagnostic Code 6210 (2000).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be  assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2000).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2000).

Review of the record discloses that the veteran was medically 
treated for ear infections in July 1998, November 1999, 
February 2000 and September 2000; there is no medical 
evidence documenting treatment for ear infections at any 
other time since service.  Moreover, treatment reports, as 
well as VA examination reports for October 1996, September 
1998 and February 2000, are entirely negative for any 
evidence of suppuration or aural polyps associated with the 
veteran's ear infections, or of any swelling or itching.  
Even where, as in September 2000, the veteran was noted to 
experience cloudiness or discharge associated with his ear 
infections, the discharge was not described as suppurative, 
and there is no medical evidence suggesting that the ear 
infections required prolonged treatment.  Indeed, the record 
reflects that when the veteran experienced an ear infection 
in July 1998, his treating physician estimated that the 
veteran would require restricted activity for only about a 
week; the September 1998 VA examiner noted the absence of any 
active ear infection.  With respect to his November 1999, 
February 2000 and September 2000 episodes, the treatment 
reports are negative for any follow up entries or complaints 
by the veteran of continued infection.  Indeed, when the 
veteran was examined by VA in February 2000, less than two 
weeks after experiencing an ear infection, the examiner noted 
no current evidence of active ear disease.

The Board notes that the veteran contends that he in fact has 
experienced numerous ear infections since service, and that 
he recently has experienced approximately 12 episodes each 
year.  The Board points out, however, that the veteran 
reported, in June 1997, that he in fact had not experienced a 
recurrence of ear infections since service.  Moreover, while 
the veteran contends that he self treats his ear infections 
at home, accounting for the lack of medical documentation of 
ear infections, the Board points out that he apparently has 
no difficulty seeking medical treatment from both VA and his 
private physicians when the need arises.  In any event, even 
accepting the veteran's statements and testimony with respect 
to the frequency of experiencing symptoms such as ear leakage 
and drainage at various times throughout the year, as a 
layperson he does not possess the competence either to 
diagnose himself with ear infections, or to otherwise relate 
his reported symptoms to ear infections.  See Savage v. 
Gober, 10 Vet. App. 488 (1997); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Moreover, to the extent the veteran 
contends that his ear infections require prolonged treatment, 
the Board notes that his testimony is unsupported by the 
medical evidence on file, particularly by the July 1998 work 
release signed by his treating physician, and by the report 
of the February 2000 examination.  Accordingly, the Board 
finds the veteran's statements regarding the frequency and 
severity of his ear infections to be of no more than marginal 
probative value.

In sum, the record reflects that since 1997, the veteran has 
experienced four episodes of nonsuppurative ear infections, 
none of which required prolonged treatment.  Moreover, while 
the veteran has a left ear exostosis and tympanic scarring, 
he has not demonstrated aural polyps or swelling or itching 
associated with his ears.  Accordingly, the Board concludes 
that the preponderance of the evidence is against the claim 
for a compensable evaluation for ear infections under either 
the old or the new schedular criteria.

The Board notes that other potentially applicable diagnostic 
codes include Diagnostic Codes 6201 (serous otitis media), 
6202 (otosclerosis), and 6203 (otitis interna, in effect 
prior to June 10, 1999).  The above diagnostic codes, 
however, require that the relevant disability be rated based 
only on loss of hearing.  Currently, the veteran is 
separately rated for hearing loss.  The above diagnostic 
codes are therefore not for application.

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2000) since the veteran has argued that his 
service-connected ear infections have markedly interfered 
with his employment by precluding the wearing of ear 
protection, leading eventually to his disability retirement 
from the USPS.  The Board notes, however, that the veteran's 
retirement from the USPS was due to a combination of service-
connected and nonservice-connected disabilities, and that 
none of the documents supplied by the veteran directly 
implicate his service-connected ear infections.  In any 
event, even assuming that the veteran's ear infections did 
cause some interference with his employment with USPS, the 
veteran is already receiving a 10 percent rating under the 
provisions of 38 C.F.R. § 3.324 for the interference of his 
two service-connected disabilities with normal employability.  
The Board notes that there is no evidence that the veteran's 
ear infections have necessitated frequent periods of 
hospitalization or that the manifestations of the disability 
are unusual or exceptional.  Therefore, the Board finds that 
the criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 
9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  


ORDER

Entitlement to a compensable rating for ear infections is 
denied.


REMAND

Briefly, the veteran contends that he developed tinnitus 
either from acoustic trauma experienced in service, or from 
his service-connected bilateral defective hearing or ear 
infections.  The record reflects that the veteran has a 
postservice history of significant noise exposure.  The Board 
notes that the veteran was afforded a VA examination in 
connection with his claim in August 1999, at which time the 
examiner concluded that the degree and configuration of the 
veteran's hearing loss were consistent with the veteran's 
complaints of tinnitus, and that it was at least as likely as 
not that the veteran's tinnitus was related to a history of 
noise exposure.  The examiner did not further elaborate on 
the etiology of the veteran's tinnitus.  Under the 
circumstances, the Board is of the opinion that additional VA 
examination of the veteran is warranted.
 
With respect to the veteran's service-connected defective 
hearing, the record reflects that the veteran was last 
examined by VA in connection with this disability in August 
1999.  Notably, however, the veteran testified at his 
February 2001 hearing before the undersigned that the 
severity of his defective hearing had increased since that 
time.  Therefore, the Board concludes that another VA 
examination of the veteran would be helpful in the 
adjudication of his claim for a compensable rating for 
defective hearing.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claims for 
entitlement to a compensable rating 
for defective hearing and 
entitlement to service connection 
for tinnitus.  With any necessary 
authorization from the veteran, the 
RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the 
veteran which have not been secured 
previously.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, the RO 
should so inform the veteran and his 
representative, and request them to 
provide a copy of such records.

3.  Then, the RO should arrange for 
a VA audiological examination of the 
veteran to determine the nature and 
extent of his defective hearing, and 
the nature, extent and etiology of 
his tinnitus.  All indicated studies 
should be performed and all findings 
should be reported in detail.  The 
examiner should be requested to 
provide an opinion as to whether it 
is at least as likely as not that 
any tinnitus identified is 
etiologically related to service, or 
was caused or chronically worsened 
by the veteran's service-connected 
defective hearing and/or ear 
infections.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected 
defective hearing on his ability to 
work.  The rationale for all 
opinions expressed should be 
provided.  The claims folder, 
including a copy of this REMAND, 
must be made available to and 
reviewed by the examiner.  The 
report is to reflect that a review 
of the claims file was made.  The 
examination report must be typed.
 
4.  Thereafter, the RO should review 
the claims file and ensure that all 
requested development has been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty to assist 
requirements of the VCAA.  Then, the 
RO should readjudicate the issues of 
entitlement to service connection, 
to include on a secondary basis, for 
tinnitus, and entitlement to a 
compensable rating for defective 
hearing. 

5.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case 
and provide the veteran and his 
representative with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 



